Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 16/368,339, filed on 3/28/2019 in which claims 26-52 are presented for examination.
Status of Claims
	Claims 26-52 are pending, of which claims 26, 35, and 44 are in independent form.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
The examiner notes that the abstract is in narrative form and is limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The examiner also notes that Abstract includes no legal phraseology.
The examiner notes no claims invokes 35 USC § 112 6th paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-34 are rejected under 35 U.S.C. 101 because independent claim 26 of dependent claims 27-34 lacks a hardware component for a system in the body of the claim. While a system comprising one or more processors and a memory is considered to have a hardware element, system comprising one or more processors can be considered as missing a hardware element since the processor can be viewed as both per se by the examiner and software itself.
Allowable Subject Matter
Claims 32, 41, 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and 101 rejection is overcome for claim 26.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 26-31, 33-40, 42-49, 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (US 2015/0033032 A1), in view of Gerver (US 8,131,738 B2) 
As to claim 26, Furukawa teaches a system, comprising: one or more processors to: determine a function for generating a secure join key, wherein the secure join key comprises a hash string that hashes a first value from a first account and a second value from a second account  (see Figs 18-20, para. [0013] “When the searchable encryption is used, by determining whether or not Hash(K,m) and Hash(K,m') in encrypted elements give the same value, whether or not m and m' before the encryption are the same can be determined. By this way, the encrypted table "III" 913 can be obtained”); and
provide the secure join key to at least one of the first account or the second account (see, Figs. 18-20 and Para. [0013], “When the searchable encryption is used, by determining whether or not Hash(K,m) and Hash(K,m') in encrypted elements give the same value, whether or not m and m' before the encryption are the same can be determined. By this way, the encrypted table "III" 913 can be obtained”).
Furukawa discloses using keyed hash function to generate hashes of account values but fails to disclose salting the values prior to hashing them.
Gerver discloses using salting the values prior to hashing (See, Fig. 1, Numeral 102 and Column 2, lines 46-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use, in the system of Furukawa, salted hash as taught by Gerver because adding salt (random data) as an addition input to a hashing function in order to defend database values against pre-computed hash attack thereby improving security.
As to claims 35 and 44, claims 35 and 44 include similar limitations as claim 26 and thus claims 35 and 44 is/are rejected under the same rationale as claim 
As to claims 27, 36, and 45, in view of claims 26, 35, and 44, Gerver teaches wherein the first value is a first salted value and the second value is a second salted value (See, Fig. 1, Numeral 102 and Column 2, lines 46-63
As to claims 28, 37, and 46, in view of claims 27, 36, and 45, Gerver teaches wherein the first salted value from the first account comprises a data entry of the first account (See, Fig. 1, Numeral 102 and Column 2, lines 46-63).
As to claims 29, 38, and 47, in view of claims 27, 36, and 45, Gerver teaches wherein the first salted value from the first account comprises a first salt string associated with the first account (See, Fig. 1, Numeral 102 and Column 2, lines 46-63).
As to claims 30, 39, and 48, in view of claim 27, 36, and 45, Gerver teaches wherein the first salted value from the first account comprises a first account identification number associated with the first account (See, Fig. 1, Numeral 102 and Column 2, lines 46-63).
As to claims 31, 40, and 49, in view of claims 26, 35, and 44, Furukawa teaches wherein the one or more processors further to compare the data stored in the first account with the data stored in the second account based on the secure join key (see para. [0013]).
As to claims 33, 42, and 51, in view of claims 26, 35, and 44, wherein to determine the function, the one or more processors further to determine the function such that the secure join key is defined by the first account and is executed on an execution platform associated with the second account (see para. [0159]).
As to claims 34, 43, and 52, in view of claim 33, 42, and 52, Furukawa teaches wherein the first account does not have visibility into when or if the function to generate the secure join key was executed by the second account (see para. [0014]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497